 Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 1 of 16 Page ID #:197



1 Thomas H. Bienert, Jr., State Bar No. 135311
  tbienert@bienertkatzman.com
2 Steven Jay Katzman, State Bar No. 132755
3 skatzman@bienertkatzman.com
  Anne A. Uyeda, State Bar No. 235206
4 auyeda@bienertkatzman.com
  BIENERT | KATZMAN PC
5 903 Calle Amanecer, Suite 350
6 San Clemente, California 92673
  Telephone (949) 369-3700
7 Facsimile (949) 369-3701
8
  Attorneys for Movant
9 Brendan Flaherty
10
11                     IN THE UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   IN THE MATTER OF THE SEARCH                 Case No. 8:19-MJ-00437
14   WARRANT EXECUTED IN CASE NO.
     8:19-MJ-00437                               DECLARATION OF ANNE A. UYEDA
15                                               IN SUPPORT OF MOTION FOR
16                                               RETURN OF SEIZED PROPERTY
                                                 PURSUANT TO FED. R. CRIM. P. 41(g)
17
18                                               [Filed concurrently with Notice of Motion and
                                                 Motion, Declarations of Matthew A. Lesnick
19                                               and Devin Flaherty]
20
                                                 Date: TBD
21                                               Time: TBD
22                                               Place: TBD
                                                 Judge: TBD
23
24
25
26
27
28

                                             1
                               DECLARATION OF ANNE A. UYEDA
 Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 2 of 16 Page ID #:198



 1         I, Anne A. Uyeda, declare as follows:
 2         1.     I am an attorney at Bienert | Katzman PC, counsel for Movant Brendan
 3 Flaherty (“Movant”). I am a member in good standing with the State Bar of California and
 4 am admitted to practice in the Courts of California.
 5         2.     I make this Declaration based on my personal knowledge of the facts stated
 6 below. If called as a witness, I could and would testify competently to the facts set forth in
 7 this Declaration under oath.
 8         3.     I submit this Declaration in support of the Movant’s Motion for Return of
 9 Seized Property Pursuant to Fed. R. Crim. P. 41(g) (the “Motion”). All terms not
10 specifically defined in this Declaration shall have the meaning ascribed to them in the
11 Motion.
12         4.     Attached as Exhibit “A” is a true and correct copy of the Articles of
13 Organization for Warrior Acquisitions, LLC.
14         5.     On or about June 4, 2019, the government executed the Warrant and searched
15 the Movant’s home, located in Laguna Hills, California. Attached as Exhibit “B” is a true
16 and correct copy of the Warrant, which is presently under seal.
17         6.     Pursuant to the Warrant, government agents seized various electronic devices
18 and computers (collectively, “Computers”), including without limitation:
19
20         (b) two (2) SanDisk USB 32 GB;
21         (c) a black USB with a label stating “Russell Thiessen”;
22
23         (e) a “Black Computer Tower” with USB Roboform2Go and USB hard drive WD
24              Elements;
25         (f) an Acer computer tower;
26
27
28

                                                   2
                                   DECLARATION OF ANNE A. UYEDA
 Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 3 of 16 Page ID #:199



 1         7.    In addition, the government seized
 2                                                      from the Movant’s home pursuant to the
 3 Warrant.
 4         8.    On October 22, 2019, my colleague Steven J. Katzman and I had a call with
 5 AUSA Scott Tenley in which we discussed various issues relating to the ownership of the
 6 Seized Items. AUSA Tenley is supervising the government’s ongoing investigation and the
 7 Warrant. During the call, we requested that the government provide the exact locations in
 8 the Movant’s home from which the Computers were seized, to assist us in identifying
 9 information regarding the ownership of the Computers and other seized items.
10         9.    Following this call, on October 31, 2019, I sent a letter to AUSA Tenley, a true
11 and correct copy of which is attached as Exhibit “C.”
12         10.   Attached as Exhibit “D” is a true and correct copy of my emails with AUSA
13 Tenley dated October 21, 2019 through November 1, 2019.
14         11.   As of the filing of this Motion, Mr. Tenley has not responded to the November
15 1, 2019 email that I sent him, provided any information that allegedly places the Movant’s
16 ownership of the Seized Items in dispute, or provided my office with the locations in the
17 Movant’s home from which the Computers were seized.
18         12.   Given the ongoing litigation in the Bankruptcy Cases and the Mellinger
19 Action, as well as the government’s investigation of the Movant, the Movant needs the
20         as he may be required to sell them in order to fund his litigation and defense in these
21 various matters.
22         13.   As of the filing of this Declaration, the government has not instituted any
23 forfeiture proceedings with respect to the Seized Items and has not filed an indictment
24 against the Movant.
25         14.   On November 13, 2019, at approximately 7:30 a.m.,
26
27
28

                                                   3
                                   DECLARATION OF ANNE A. UYEDA
 Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 4 of 16 Page ID #:200



1
2
3         I declare under penalty of perjury under the laws of the United States of America that
4 the foregoing is true and correct.
5         Executed on November 18, 2019 at San Clemente, California.
6
7                                                _________________________________
                                                 Anne A. Uyeda
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                  DECLARATION OF ANNE A. UYEDA
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 5 of 16 Page ID #:201




                 EXHIBIT
                   “A”
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 6 of 16 Page ID #:202
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 7 of 16 Page ID #:203




          Entire Document Filed Conditionally
                     Under Seal



                 EXHIBIT
                   “B”
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 8 of 16 Page ID #:204




                 EXHIBIT
                   “C”
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 9 of 16 Page ID #:205
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 10 of 16 Page ID
                                   #:206
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 11 of 16 Page ID
                                   #:207




                  All Enclosures to Letter
                    Filed Conditionally
                      UNDER SEAL
Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 12 of 16 Page ID
                                   #:208




               EXHIBIT
                 “D”
                Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 13 of 16 Page ID
                                                   #:209

Anne Uyeda

From:                  Anne Uyeda
Sent:                  Friday, November 1, 2019 8:45 AM
To:                    Tenley, Scott (USACAC)
Cc:                    Steven J. Katzman
Subject:               RE: Availability for call to discuss cases involving Brendan Flaherty



Scott,

Can you please provide further clarification as to why you cannot provide us with access to the computers and
electronic devices or, at the very least, why there is a problem with providing us with copies of the same? You
reference information that places Mr. Flaherty’s ownership and/or possession of the items in dispute, but it’s unclear
what you’re referring to. As noted in our letter, we’re happy to look into any issues you contend exist with the return or
copying of the items.

Separately, as we explained in our letter and reflected in the documentation we provided, the     seized from Mr.
Flaherty’s home are his personal property that were purchased from funds unrelated to his golf course business. Can
you please confirm that you will be returning the


Thanks very much,
Anne

Anne Uyeda | Attorney
Bienert | Katzman PC
Website | vCard | Profile


From: Tenley, Scott (USACAC) <Scott.Tenley@usdoj.gov>
Sent: Thursday, October 31, 2019 10:49 AM
To: Anne Uyeda <auyeda@bienertkatzman.com>
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Anne,

Thank you for your letter. I am, however, confused by it. My understanding from our telephone call was we planned to get together
again to discuss (a) where the items were found and (b) the documentation or information you compiled establish ownership.

Your letter seems to demand that I return the devices or provide you copies immediately. As I explained on the telephone call, our
investigation is ongoing and there is information that places in dispute your client’s ownership and/or rightful possession of at least
some of the digital devices. For that reason, I cannot provide the devices or forensic copies at this time until those matters are sorted
out.

If you would like to schedule a time for a telephone call to discuss the issue identified above, please let me know.

Regards,

Scott
                                                                         1
                Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 14 of 16 Page ID
                                                   #:210




Scott D. Tenley | Assistant United States Attorney
8000 United States Courthouse | 411 West Fourth Street | Santa Ana, California 92701
T: 714.338.2829 | F: 714.338.3561 | scott.tenley@usdoj.gov


From: Anne Uyeda <auyeda@bienertkatzman.com>
Sent: Thursday, October 31, 2019 8:19 AM
To: Tenley, Scott (USACAC) <stenley@usa.doj.gov>
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Scott,

Please see the attached correspondence.

Thanks,
Anne

Anne Uyeda | Attorney
Bienert | Katzman PC
Website | vCard | Profile


From: Tenley, Scott (USACAC) <Scott.Tenley@usdoj.gov>
Sent: Monday, October 28, 2019 11:39 AM
To: Anne Uyeda <auyeda@bienertkatzman.com>
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Hi Anne,

We are looking into it. Please forward any information you have to share about ownership of the items.

Regards,

Scott




Scott D. Tenley | Assistant United States Attorney
8000 United States Courthouse | 411 West Fourth Street | Santa Ana, California 92701
T: 714.338.2829 | F: 714.338.3561 | scott.tenley@usdoj.gov


From: Anne Uyeda <auyeda@bienertkatzman.com>
Sent: Monday, October 28, 2019 11:30 AM
To: Tenley, Scott (USACAC) <stenley@usa.doj.gov>


                                                                          2
                Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 15 of 16 Page ID
                                                   #:211
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Scott,

Thanks for taking the time to speak with us last week. Per our discussion, could you please let us know the locations of
where the electronic devices were in Mr. Flaherty’s home when they were seized (see Items 1-9 in the attached
receipt)?

Thanks very much,
Anne

Anne Uyeda | Attorney
Bienert | Katzman PC
Website | vCard | Profile


From: Tenley, Scott (USACAC) <Scott.Tenley@usdoj.gov>
Sent: Monday, October 21, 2019 1:21 PM
To: Anne Uyeda <auyeda@bienertkatzman.com>
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Okay




Scott D. Tenley | Assistant United States Attorney
8000 United States Courthouse | 411 West Fourth Street | Santa Ana, California 92701
T: 714.338.2829 | F: 714.338.3561 | scott.tenley@usdoj.gov


From: Anne Uyeda <auyeda@bienertkatzman.com>
Sent: Monday, October 21, 2019 1:19 PM
To: Tenley, Scott (USACAC) <stenley@usa.doj.gov>
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Scott – thanks for the prompt response. We can call you tomorrow at 11 a.m.

Best,
Anne

Anne Uyeda | Attorney
Bienert | Katzman PC
Website | vCard | Profile


From: Tenley, Scott (USACAC) <Scott.Tenley@usdoj.gov>
Sent: Monday, October 21, 2019 12:59 PM
To: Anne Uyeda <auyeda@bienertkatzman.com>


                                                                          3
                  Case 8:19-cv-02362-JLS-DFM Document 15-3 Filed 12/09/19 Page 16 of 16 Page ID
                                                     #:212
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: RE: Availability for call to discuss cases involving Brendan Flaherty

Hi Anne,

I’m available tomorrow morning between 9:30 and 11:30. If that doesn’t work for you and Steve, I’m available Wednesday after 2 pm,
and all the day the following Tuesday and Wednesday (29 & 30).

Thanks ‐‐




Scott D. Tenley | Assistant United States Attorney
8000 United States Courthouse | 411 West Fourth Street | Santa Ana, California 92701
T: 714.338.2829 | F: 714.338.3561 | scott.tenley@usdoj.gov


From: Anne Uyeda <auyeda@bienertkatzman.com>
Sent: Monday, October 21, 2019 12:55 PM
To: Tenley, Scott (USACAC) <stenley@usa.doj.gov>
Cc: Steven J. Katzman <skatzman@bienertkatzman.com>
Subject: Availability for call to discuss cases involving Brendan Flaherty

Scott,

Are you available some time tomorrow for a call with Steve Katzman and me to discuss a few issues in the cases
involving Brendan Flaherty?

If tomorrow doesn’t work, please let us know your available dates and times this week.

Thanks,
Anne

Anne Uyeda
Attorney | Orange County
Bienert | Katzman PC
Website | vCard | Profile

Los Angeles | 601 W. 5th Street, Suite 720 | Los Angeles, CA 90071 | (213) 528-3400
Orange County | 903 Calle Amanecer, Suite 350 | San Clemente, CA 92673 | (949) 369-3700




The foregoing message is confidential and intended for the designated recipient only. The foregoing information may be protected by attorney-client and/or work product
privileges. Accordingly, if you have received this message in error, please contact BIENERT | KATZMAN PC immediately, and delete the message without reviewing,
copying, or making further use of the information contained herein.




                                                                                  4
